EXHIBIT 10.1
FIRST AMENDMENT TO
COMMERCIAL LEASE
     THIS FIRST AMENDMENT TO COMMERCIAL LEASE (this “Amendment”), is effective
as of the 19th day of May, 2011, by and between 5901 Fourth LLC a Washington
limited liability company successor in interest to Gull Industries, Inc. a
Washington corporation (“Landlord”) and Blue Nile, Inc. a Delaware corporation
(“Tenant”) and shall supplement and modify that certain COMMERCIAL LEASE
Agreement dated July 21, 2006 (the “Lease”).
RECITALS
     Whereas, Landlord and Tenant have entered into the Lease for the real
property located at 5907 Fourth Avenue, South, Seattle, Washington; and
     Whereas, Landlord and Tenant desire to amend certain terms of the Lease;
     Now, therefore, in consideration of the mutual covenants and consideration
acknowledged herein, the parties agree as follows:
Section 1(g) Term of Lease and Possession. This section is amended as follows:
The lease shall terminate on October 31, 2014 (“Expiration Date”) unless
otherwise terminated in accordance with the terms hereof.
Section 1(h) Base Monthly Rent. The Base Monthly Rent as defined in the Lease is
modified as follows:
November 1, 2011 through October 31, 2014:    $17,038.84/month
Section 30. Option to Renew. The section is deleted in its entirety and the
following is inserted in lieu thereof:
Tenant is granted the right to extend the term of this Lease beyond the
Expiration Date for one (1) period of three (3) years (the “Extended Term”).
Tenant may not exercise this Extension Right if it is then in default beyond any
applicable cure period. Tenant must provide written notice thereof to Landlord
no later than one hundred and eighty (180) days prior to the Expiration Date. In
the Extended Term all terms and conditions of this Lease shall apply except that
Base Monthly Rental shall be based on the Fair Market Rent for the Premises.
As used herein, “Fair Market Rent” means an amount equal to the then prevailing
rate for similar space in a comparable building located within the Seattle
metropolitan area during the applicable Extended Term, but in no event less than
the Base Monthly Rent to be paid to Landlord in the last twelve (12) months of
the Term. Tenant may, at any time during the last lease year of the Term,
request that the Landlord provide to Tenant within thirty (30) days of such
request its opinion of Fair Market Rent. After receiving Landlord’s
determination of Fair Market Rent, Tenant shall have the right any time during
the period it may deliver written notice to exercise the right to extend the
term to: (i) notify Landlord in writing that it is exercising its extension
option and that Tenant accepts Landlord’s determination of Fair Market Rent for
the applicable Extended Term;





--------------------------------------------------------------------------------



 



or (ii) notify Landlord that Tenant disagrees with Landlord’s determination of
the Fair Market Rent and wishes to negotiate in good faith the amount of Fair
Market Rent. In the event that Landlord and Tenant are unable to agree upon the
Fair Market Rent for the Extended Term by the ninetieth (90th) day prior to the
expiration date of the Term, then Fair Market Rent shall be determined by
appraisal as follows:
     (a) Either Landlord or Tenant may submit the matter to appraisal by
notifying the other party in writing. Within the (10) days after the date of
such notice, the parties shall use reasonable efforts to designate a licensed,
M.A.I. appraiser having at least ten (10) years experience appraising industrial
rental property in the Seattle metropolitan area and who has not been regularly
employed or retained as a consultant, appraiser or agent of either party during
the last twelve (12) months, but if the parties are unable to agree upon a
single appraiser within such period, then Landlord and Tenant shall each shall
promptly designate an appraiser conforming to these qualifications; and
     (b) The two appraisers designated shall then immediately designate a third
appraiser similarly qualified. Within thirty (30) days of being chosen, the
appraiser(s) shall promptly conduct an independent rental study and narrative
comparison of the Fair Market Rent for each Lease Year of the applicable
Extended Term. In the case of a single appraiser, the appraiser shall deliver
his or her opinion directly to the Landlord and Tenant. In the case of three
appraisers, as soon as the studies are complete, the appraisers shall meet and
attempt to reach agreement upon the Fair Market Rent for the Premises for the
applicable Extended Term. If the appraisers are unable to agree, and if each
determination is not more than ten percent (10%) higher or lower than one of the
other determinations, the mathematical average of the three rates so determined
shall be the Fair Market Rent for the Premises. Otherwise, the two rates closest
in amount for the applicable Extended Term shall be mathematically averaged and
that average shall be the Fair Market Rent for the Premises. The determination
of Fair Market Rent shall in any event be determined no later than sixty (60)
days prior to the expiration date of the Term.
     (c) Each party shall pay the cost of its own appraiser and one-half the
costs of the third appraiser. The appraiser(s) decision shall be final and
binding upon Landlord and Tenant.
Section 31. Tenant Termination Right.
Tenant is granted a one-time right to terminate this Lease as of October 31,
2013 upon the following terms and conditions: a) by providing written notice
thereof to Landlord on or before April 30, 2013 and b) Upon payment to Landlord
of an amount equal to four months of Base Monthly Rent (herein after the
“Termination Fee”). The Termination Fee is due and payable prior to October 31,
2013. If Tenant fails to provide timely written notice and pay the Termination
Fee in accordance with these terms, the Lease shall continue in full force and
effect through the Expiration Date.
IN WITNESS WHEREOF, the parties have executed this instrument as of the date
first written above.

                  LANDLORD:   TENANT:    
 
                5901 FOURTH LLC,   BLUE NILE, INC.     a Washington limited
liability company   a Delaware corporation    
 
               
By
  /s/ William Low
 
  By   /s/ Vijay Talwar
 
    Its   Sr. VP Real Estate
Gull Industries, Inc.   Its   CFO    
 
  Managing member of 5901 Fourth LLC   By   /s/ Dwight Gaston
 
            Its   Senior VP    

